United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.T., Appellant
and
DEPARTMENT OF THE INTERIOR, ZION
NATIONAL PARK, Cedar City, UT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1215
Issued: January 7, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 18, 2008 appellant filed a timely appeal from the January 17, 2008 merit
decision of the Office of Workers’ Compensation Programs, which found an overpayment.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of
the case.1
ISSUE
The issue is whether appellant received an overpayment of compensation from
January 30, 2006 to October 27, 2007.

1

The Board’s jurisdiction is limited to reviewing the evidence that was before the Office at the time of its
January 17, 2008 decision. 20 C.F.R. § 501.2(c). The Board therefore has no jurisdiction to review new evidence
submitted on appeal.

FACTUAL HISTORY
On December 14, 2005 appellant, then a 39-year-old forestry technician (assistant
helitack manager), sustained a traumatic injury in a helicopter accident. She returned to limited
duty the following day, no longer able to work on fires. The Office accepted appellant’s claim
for cervical and lumbar strain and for contusions to the neck, lower back and right knee.2
Appellant lost wages intermittently for medical appointments and physical therapy. The
Office paid compensation beginning January 30, 2006 based on the pay rate when injured. On
May 15, 2006 appellant underwent low back surgery. It thereafter paid compensation based on
the pay rate when disability began. After further developing the evidence, the Office corrected
the pay rate to reflect the sporadic additional pay appellant had received in the year prior to her
injury and surgery, including hazard pay, Sunday premium and night differential (but not
including the $392.64 she earned in holiday pay). The corrected weekly pay rate was $731.59
effective December 14, 2005 and $825.86 effective May 15, 2006.
A later payroll review showed that appellant had gross earnings of $19,860.92 from
January 30 to May 14, 2006, or an average of $1,324.06 a week. She had gross earnings of
$44,082.29 from May 15, 2006 to March 3, 2007, or an average of $1,049.58 a week and
appellant had gross earnings of $51,708.87 from March 4 to October 27, 2007, or an average of
$1,520.85 a week.3
On December 11, 2007 the Office made a preliminary finding that appellant received a
$5,413.47 overpayment from January 30, 2006 to October 27, 2007. The Office determined that
her actual earnings during this period -- including additional pay, particularly overtime and Fair
Labor Standards Act overtime premium -- were greater than appellant would have received had
she not been injured and was still working her date-of-injury position. The Office concluded that
appellant was therefore not entitled to the $5,413.47 in compensation she had received during the
period. It further concluded that appellant was without fault in the creation of the overpayment.
In a decision dated January 17, 2008, the Office finalized its preliminary findings. It
found that appellant was not at fault in creating a $5,413.47 overpayment from January 30, 2006
to October 27, 2007.
On appeal, appellant stated that she had to take many hours of leave without pay for
various appointments, physical therapy and surgeries. She stated that she had received $5,413.47
in total compensation from the Office: “So if the OWCP office feels that I have been overpaid
$5,413.47, does that mean that I will not be reimbursed for any of my LWOP?” Appellant
added: “All I am asking for is that someone to examine my case and explain to me how I can
owe OWCP $5,413.47. When that is exactly the amount that they have paid me. Shouldn’t I be
2

The Office later accepted post-traumatic stress disorder, acquired spondylolisthesis, closed dislocation of L4-5,
aggravation of lumbar spinal stenosis, derangement of the posterior horn of the right meniscus, derangement of the
anterior horn of the medial meniscus, torn medial meniscus and derangement of the anterior horn of the lateral
meniscus.
3

Appellant had a second surgery on March 4, 2007.

2

reimbursed for loss of wages and my loss of Hazard Pay according to Section 8 of OWCP form
CA-7?”
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides compensation for the disability of
an employee resulting from personal injury sustained while in the performance of duty.4
“Disability” means the incapacity, because of an employment injury, to earn the wages the
employee was receiving at the time of injury. It may be partial or total.5
Section 8106 of the Act provides that if the disability is partial, the United States shall
pay the employee during the disability monthly monetary compensation equal to 66 2/3 percent
of the difference between her monthly pay6 and appellant’s monthly wage-earning capacity after
the beginning of the partial disability, which is known as her basic compensation for partial
disability.7 In determining compensation for partial disability, except permanent partial
disability compensable under 5 U.S.C. §§ 8107-8109, the wage-earning capacity of an employee
is determined by her actual earnings if her actual earnings fairly and reasonably represent her
wage-earning capacity.8
Section 8105 of the Act provides that if the disability is total, the United States shall pay
the employee during the disability monthly monetary compensation equal to 66 2/3 percent of
appellant’s monthly pay, which is known as her basic compensation for total disability.9
If a claimant has returned to work following an accepted injury or the onset of an
occupational disease and must leave work and lose pay or use leave to undergo treatment,
examination or testing, compensation should be paid for wage loss under 5 U.S.C. § 8105 while
undergoing the medical services and for a reasonable time spent traveling to and from the
location where services were rendered.10

4

5 U.S.C. § 8102(a).

5

20 C.F.R. § 10.5(f) (1999).

6

“Monthly pay” means the monthly pay at the time of injury, or the monthly pay at the time disability begins, or
the monthly pay at the time compensable disability recurs, if the recurrence begins more than six months after the
injured employee resumes regular full-time employment with the United States, whichever is greater. 5 U.S.C.
§ 8101(4).
7

Id. at § 8106(a).

8

Id. at § 8115(a).

9

Id. at § 8105(a).

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Computation of Compensation, Chapter 2.900.17.a
(January 1991).

3

ANALYSIS
The Office determined that appellant’s actual earnings after the December 14, 2005
employment injury were greater than her pay rate at the time of injury or her pay rate at the time
disability began on May 15, 2006. It concluded that she had no loss of wage-earning capacity.11
The Office reasoned that because appellant was not entitled to compensation for partial disability
under section 8106 of the Act, she was not entitled to compensation for any wage loss.
Even an employee with no loss of wage-earning capacity is entitled to compensation
under section 8105 of the Act when she leaves work and loses pay to undergo medical
examination or treatment for the accepted injury or when temporary total disability arises from
approved surgery. The record shows that the Office compensated appellant for intermittent wage
loss resulting from medical appointments, physical therapy and surgery.
From
December 14, 2005 to October 27, 2007, these payments amounted to $5,413.47 in
compensation. The Board finds that appellant remains entitled to this compensation
notwithstanding her actual earnings after the injury.
Because appellant’s actual earnings do not establish that the Office erroneously paid
compensation under section 8105 for intermittent wage loss resulting from medical
appointments, physical therapy and surgery, the Office has not established that appellant
received an overpayment of compensation from January 30, 2006 to October 27, 2007. The
Board will therefore set aside the Office’s January 17, 2008 overpayment decision.
Appellant contends that the Office should reimburse her for loss of hazard pay. It did
correct appellant’s pay rates to reflect sporadic additional pay in the year prior to her injury and
surgery, including hazard pay, Sunday premium and night differential, but not holiday pay. So
loss of hazard pay, at least, is fully accounted for in the corrected pay rates that apply to those
periods when appellant missed work for medical appointments, physical therapy and surgery.12
But the Office did not calculate the corrected December 14, 2005 pay rate until May 24, 2007
and did not calculate the corrected May 15, 2006 pay rate until October 30, 2006. It remains
unclear whether the Office paid appellant the difference between compensation previously paid
and compensation adjusted for sporadic additional pay in the prior year, including but not limited
to hazard pay. Upon return of the case record, the Office should determine whether it paid
appellant the difference, and if not, the amount to be adjusted.
CONCLUSION
The Board finds that the Office has failed to establish that appellant received an
overpayment of compensation from October 27, 2007 to January 30, 2006.
11

So even though appellant was less able to earn hazard pay after the injury, her actual earnings significantly
increased, showing that the injury caused no compensable loss in her capacity to earn wages.
12

Appellant received $3,335.56 in hazard pay in the year prior to her December 14, 2005 injury (all between the
13 and 22nd pay periods in 2005). The Office therefore added $64.15 ($3,335.56 / 52) to her base weekly pay rate
to reflect what she had earned in hazard pay in the prior year. Because she earned an additional $161.56 in hazard
pay in the first pay period in 2006, the Office added $67.25 ($3,497.12 / 52) to her base weekly pay rate on May 15,
2006, the date disability began following surgery.
th

4

ORDER
IT IS HEREBY ORDERED THAT the January 17, 2008 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this opinion.
Issued: January 7, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

